Exhibit 10.1

 

 

THE MACERICH COMPANY
2003 EQUITY INCENTIVE PLAN

 

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

1.

THE PLAN

 

 

 

 

 

1.1

Purpose

 

 

 

 

 

 

1.2

Administration and Authorization; Power and Procedure.

 

 

 

 

 

 

1.3

Participation

 

 

 

 

 

 

1.4

Shares Available for Awards; Share Limits.

 

 

 

 

 

 

1.5

Grant of Awards.

 

 

 

 

 

 

1.6

Award Period.

 

 

 

 

 

 

1.7

Limitations on Exercise and Vesting of Awards.

 

 

 

 

 

 

1.8

No Transferability; Limited Exception to Transfer Restrictions.

 

 

 

 

 

2.

OPTIONS.

 

 

 

2.1

Grants.

 

 

 

 

 

 

2.2

Option Price.

 

 

 

 

 

 

2.3

Limitations on Grant and Terms of Incentive Stock Options.

 

 

 

 

 

 

2.4

Limits on 10% Holders.

 

 

 

 

 

 

2.5

Option Repricing/Cancellation and Regrant.

 

 

 

 

 

 

2.6

Effects of Termination of Employment or Service.

 

 

 

 

 

 

2.7

Limitation on Exercise of Option Award

 

 

 

 

 

3.

STOCK APPRECIATION RIGHTS (INCLUDING LIMITED STOCK APPRECIATION RIGHTS)

 

 

 

3.1

Grants.

 

 

 

 

 

 

3.2

Exercise of Stock Appreciation Rights.

 

 

 

 

 

 

3.3

Payment.

 

 

 

 

 

 

3.4

Limited Stock Appreciation Rights.

 

 

 

 

 

4.

RESTRICTED STOCK AND STOCK UNIT AWARDS

 

 

 

 

 

4.1

Grants.

 

 

 

 

 

 

4.2

Restrictions.

 

 

 

 

 

 

4.3

Return to the Corporation.

 

 

 

 

 

5.

PERFORMANCE SHARE AWARDS, OTHER STOCK AWARDS AND DIVIDEND EQUIVALENT RIGHTS

 

 

 

5.1

Grants of Performance Share Awards.

 

 

 

 

 

 

5.2

Special Performance-Based Share Awards.

 

 

 

 

 

 

5.3

Grants of Stock Bonuses and Other Awards.

 

 

 

 

 

 

5.4

Deferred Payments.

 

 

i

--------------------------------------------------------------------------------


 

 

5.5

Limitations on Awards.

 

 

 

 

 

 

5.6

Dividend Equivalent Rights.

 

 

 

 

 

 

5.7

Operating Partnership Units or other Convertible Units.

 

 

 

 

 

 

5.8

Alternative Payments

 

 

 

 

 

6.

OTHER PROVISIONS

 

 

 

 

 

6.1

Rights of Eligible Persons, Participants and Beneficiaries.

 

 

 

 

 

 

6.2

Adjustments; Acceleration.

 

 

 

 

 

 

6.3

Effect of Termination of Service on Awards.

 

 

 

 

 

 

6.4

Compliance with Laws.

 

 

 

 

 

 

6.5

Tax Matters.

 

 

 

 

 

 

6.6

Plan and Award Amendments, Termination and Suspension.

 

 

 

 

 

 

6.7

Privileges of Stock Ownership.

 

 

 

 

 

 

6.8

Effective Date of the Plan.

 

 

 

 

 

 

6.9

Term of the Plan.

 

 

 

 

 

 

6.10

Governing Law/Construction/Severability.

 

 

 

 

 

 

6.11

Captions.

 

 

 

 

 

 

6.12

Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation.

 

 

 

 

 

 

6.13

Non-Exclusivity of Plan.

 

 

 

 

 

 

6.14

No Corporate Action Restriction.

 

 

 

 

 

 

6.15

Other Company Benefit and Compensation Program.

 

 

 

 

 

7.

DEFINITIONS

 

 

 

 

 

7.1

Definitions.

 

 

 

 

 

8.

NON-EMPLOYEE DIRECTOR FORMULA OPTIONS

 

 

 

 

 

8.1

Participation.

 

 

 

 

 

 

8.2

Annual Option Grants.

 

 

 

 

 

 

8.3

Option Price.

 

 

 

 

 

 

8.4

Option Period and Exercisability.

 

 

 

 

 

 

8.5

Termination of Directorship.

 

 

 

 

 

 

8.6

Adjustments; Acceleration.

 

 

ii

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY
2003 EQUITY INCENTIVE PLAN

1.             THE PLAN

 

                1.1           Purpose

 

                The purpose of this Plan is to promote the success of the
Company by providing an additional means through the grant of Awards to attract,
motivate, retain and reward key employees (including employees who are officers)
and directors of, and certain consultants and advisors to, the Company with
awards and incentives for individual service or performance, financial
performance of the Company and market performance of the Corporation’s Common
Stock. “Corporation” means The Macerich Company, a Maryland corporation and its
successors, and “Company” means the Corporation and its Subsidiaries,
collectively. These terms and other capitalized terms are defined in Article 7.

 

                1.2           Administration and Authorization; Power and
Procedure.

 

                (a)           Committee.  This Plan shall be administered by and
all Awards to Eligible Persons shall be authorized by the Committee. Action of
the Committee with respect to the administration of this Plan shall be taken
pursuant to a majority vote or by unanimous written consent of its members.
Where the Committee authorizes the issuance of shares under this Plan, the
Committee shall adopt a resolution which sets the minimum consideration for the
shares to be issued or a formula for its determination, fairly describes any
consideration other than money and states any findings required by this Plan or
the partnership agreement of The Macerich Partnership, L.P.

 

                (b)           Plan Awards; Interpretation; Powers of Committee. 
Subject to the express provisions of this Plan, the resolutions of the Board
approving this Plan, and compliance with Section 2-203 of the Maryland General
Corporation Law, the Committee shall have the authority:

 

                (i)            to determine eligibility and, from among those
persons determined to be eligible, the particular Eligible Persons who will
receive an Award;

 

                (ii)           to grant or approve Awards, including Awards
issued by its Subsidiaries, to Eligible Persons, determine the price at which
securities will be offered or awarded and the amount of securities to be offered
or awarded to any of such persons, and determine the other specific terms and
conditions of such Awards, including any performance criteria, consistent with
the express limits of this Plan, and establish the installments (if any) in
which such Awards shall become exercisable or shall vest, or determine that no
delayed exercisability or vesting is required, and establish the events of
termination or reversion of such Awards;

 

                (iii)          to approve the forms of Award Agreements (which
need not be identical either as to type of award or among Participants);

 

                (iv)          to construe and interpret this Plan and any
agreements defining the rights and obligations of the Company and Participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan;

 

                (v)           to cancel, modify, or waive the Corporation’s
rights with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding Awards held by Eligible Employees, subject to any required consent
under Section 6.6 and subject to Section 2.5;

 

                (vi)          to accelerate or extend the exercisability or
extend the term of any or all such outstanding Awards within the maximum term of
Awards under Section 1.6; and

 

                (vii)         to make all other determinations and take such
other action as contemplated by this Plan or as may be necessary or advisable
for the administration of this Plan and the effectuation of its purposes.

 

The provisions of Article 8 relating to Non-Employee Director Options shall be
formulaic and, to the maximum extent possible, self-effectuating. Although the
discretion of the Committee extends to those Awards, Board approval or
ratification shall be required for any material amendments to any such Award.

 

                (c)           Binding Determinations/Liability Limitation.  Any
action taken by, or inaction of, the Corporation, any Subsidiary, the Board or
the Committee relating or pursuant to this Plan and

 

--------------------------------------------------------------------------------


 

within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons. Neither the Board nor any Committee, nor any member thereof or
person acting at the direction thereof shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any Award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Company in respect of
any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time.

 

                (d)           Reliance on Experts.  In making any determination
or in taking or not taking any action under this Plan, the Committee or the
Board, as the case may be, may obtain and may rely upon the advice of experts,
including professional advisors to the Corporation. No director, officer or
agent of the Company shall be liable for any such action or determination taken
or made or omitted in good faith.

 

                (e)           Delegation.  The Committee may delegate
ministerial, non-discretionary functions to individuals who are officers or
employees of the Company.

 

                1.3           Participation

 

                Awards may be granted by the Committee only to those persons
that the Committee determines to be Eligible Persons. An Eligible Person who has
been granted an Award may, if otherwise eligible, be granted additional Awards
if the Committee shall so determine.

 

                1.4           Shares Available for Awards; Share Limits.

 

                (a)           Shares Available.  Subject to the provisions of
Section 6.2, the capital stock that may be delivered under this Plan shall be
shares of the Corporation’s authorized but unissued Common Stock. The shares may
be delivered for any lawful consideration.

 

                (b)           Share Limits.

 

                (i)            The maximum number of shares of Common Stock that
may be delivered pursuant to Awards granted to Eligible Persons under this Plan
shall not exceed 6,000,000 shares (the “Share Limit”); provided that the maximum
number of shares of Common Stock that may be delivered pursuant to Awards other
than Options and SARs granted under this Plan shall not exceed 3,000,000 shares.

 

                (ii)           The maximum number of shares of Common Stock that
may be delivered pursuant to options qualified as Incentive Stock Options
granted under this Plan is 1,950,000 shares.

 

                (iii)          The maximum number of shares of Common Stock in
the aggregate that may be issued under Awards under this Plan (other than Awards
granted under Section 8 or shares issued in lieu of cash compensation otherwise
payable) granted to Non-Employee Directors shall be 350,000.

 

                (iv)          The maximum number of shares subject to those
Options and Stock Appreciation Rights that are granted during any calendar year
to any individual under this Plan shall be limited to 500,000 and the maximum
limit on the number of shares in the aggregate subject to all stock-related
Awards that during any calendar year are granted to any individual under this
Plan shall be 750,000.

 

                (v)           Each of the foregoing numerical limits shall be
subject to adjustment as contemplated by this Section 1.4 and Section 6.2.

 

                (c)           Calculation of Available Shares and
Replenishment.  Shares subject to outstanding Awards of derivative securities
(as defined in Rule 16a-1(c) under the Exchange Act) shall be reserved for
issuance. If any option or other right to acquire shares of Common Stock under
an Award shall expire or be cancelled or terminated without having been
exercised in full, or any Common Stock subject to a Restricted Stock Award or
other Award shall not vest or be delivered, the unpurchased, unvested or
undelivered shares subject thereto shall again be available for the purposes of
the Plan, subject to any applicable limitations under Section 162(m) of the
Code. If a

 

2

--------------------------------------------------------------------------------


 

Stock Appreciation Right or similar right is exercised or a Performance Share
Award based on the increased market value of a specified number of shares of
Common Stock is paid in shares, only the number of shares actually issued shall
be charged against the maximum amount of Common Stock that may be delivered
pursuant to Awards under this Plan and, if applicable, such Award. If the
Corporation withholds shares of Common Stock pursuant to Section 6.5, the number
of shares that would have been deliverable with respect to an Award but that are
withheld pursuant to the provisions of Section 6.5 may in effect not be issued,
but the aggregate number of shares issuable with respect to the applicable Award
and under the Plan shall be reduced by the number of shares withheld and such
shares shall not be available for additional Awards under this Plan. To the
extent a performance share award or dividend equivalent is paid in shares of
Common Stock, the number of shares of Common Stock (if any) subject to such
Performance Share Award or dividend equivalent shall be charged (but in the case
of tandem or substituted Awards or dividend equivalents, without duplication)
against the maximum number of shares of Common Stock that may be delivered
pursuant to Awards under this Plan. Notwithstanding the foregoing provisions,
but subject to Section 6.10(c), Awards payable solely in cash shall not reduce
the number of shares available for Awards under this Plan and any imputed
charges to the maximum number of shares deliverable under this Plan pursuant to
Awards payable in shares or cash shall be reversed to the extent the Awards are
actually paid in cash. To the extent any shares were previously reserved in
respect of such Awards payable in cash or shares, the number of shares not
issued shall (except as above expressly provided with respect to withholding
under Section 6.5) again be available for purposes of this Plan.

 

                1.5           Grant of Awards.

 

                Subject to the express provisions of this Plan, the Committee
shall determine the number of shares of Common Stock subject to each Award, the
price (if any) to be paid for the shares or the Award and, in the case of
Performance Share Awards, in addition to matters addressed in Section 1.2(b),
the specific objectives, goals and performance criteria (such as an increase in
sales, market value, earnings or book value over a base period, the years of
service before vesting, the relevant job classification or level of
responsibility or other factors) that further define the terms of the
Performance Share Award. Each Award shall be evidenced by an Award Agreement
signed by the Corporation and, if required by the Committee, by the Participant.
The Award Agreement shall set forth the material terms and conditions of the
Award established by the Committee consistent with the specific provisions of
this Plan.

 

                1.6           Award Period.

 

                Each Award and all executory rights or obligations under the
related Award Agreement shall expire on such date (if any) as shall be
determined by the Committee, but, subject to Section 4.1(c), in the case of
Options or other rights to acquire Common Stock not later than ten (10) years
after the Award Date.

 

                1.7           Limitations on Exercise and Vesting of Awards.

 

                (a)           Provisions for Exercise.  Unless the Committee
otherwise expressly provides or as provided in or pursuant to Section 6.2, no
Award shall be exercisable or shall vest until at least six months after the
initial Award Date, and once exercisable an Award shall remain exercisable until
the expiration or earlier termination of the Award.

 

                (b)           Procedure.  Any exercisable Award shall be deemed
to be exercised when the Secretary of the Corporation or its designee approves a
notice of such exercise in the form required by the Company from the
Participant, together with any required payment made in accordance with
Section 2.2 or 8.3, as the case may be.

 

                (c)           Fractional Shares/Minimum Issue.  Fractional share
interests shall be disregarded, but may be accumulated. The Committee, however,
may determine in the case of Eligible Persons that cash, other securities, or
other property will be paid or transferred in lieu of any fractional share
interests. No fewer than 100 shares may be purchased on exercise of any Award at
one time unless the number purchased is the total number at the time available
for purchase under the Award.

 

3

--------------------------------------------------------------------------------


 

                1.8           No Transferability; Limited Exception to Transfer
Restrictions.

 

                (a)           Limit On Exercise and Transfer.  Unless otherwise
expressly provided in (or pursuant to) this Section 1.8, by applicable law and
by the Award Agreement, as the same may be amended, (i) Awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (ii) Awards
shall be exercised only by the Participant; and (iii) amounts payable or shares
issuable pursuant to any Award shall be delivered only to (or for the account
of) the Participant.

 

                (b)           Exceptions.  The Committee may permit Awards to be
exercised by and paid to certain persons or entities related to the Participant,
including but not limited to members of the Participant’s immediate family, or
charitable institutions, trusts or other entities controlled by or whose
beneficiaries or beneficial owners are the Participant and/or members of the
Participant’s immediate family or to such other related persons or entities as
may be approved by the Committee, pursuant to such conditions and procedures,
including limitations on subsequent transfers, as the Committee may establish.
Consistent with Section 6.4, any permitted transfer shall be subject to the
condition that the Committee receive evidence satisfactory to it that the
transfer (i) is being made for essentially donative, estate and/or tax planning
purposes on a gratuitous or donative basis and without consideration (other than
nominal consideration or in exchange for an interest in a qualified transferee),
and (ii) will not compromise the Corporation’s ability to register shares
issuable under this Plan on SEC Form S-8 under the Securities Act or a
Subsidiary’s ability to rely on SEC Rule 701 thereunder with respect to
Subsidiary interests or securities. Notwithstanding the foregoing, ISOs and
Restricted Stock Awards shall be subject to any and all additional transfer
restrictions under the Code.

 

                (c)           Further Exceptions to Limits On Transfer.  The
exercise and transfer restrictions in Section 1.8(a) shall not apply to:

 

                (i)            transfers to the Corporation,

 

                (ii)           the designation of a beneficiary to receive
benefits in the event of the Participant’s death or, if the Participant has
died, transfers to or exercise by the Participant’s beneficiary, or, in the
absence of a validly designated beneficiary, transfers by will or the laws of
descent and distribution,

 

                (iii)          subject to any applicable ISO limitations,
transfers to a family member (or former family member) pursuant to a domestic
relations order if approved or ratified by the Committee,

 

                (iv)          if the Participant has suffered a disability,
permitted transfers or exercises on behalf of the Participant by his or her
legal representative, or

 

                (v)           the authorization by the Committee of “cashless
exercise” procedures with third parties who provide financing for the purpose of
(or who otherwise facilitate) the exercise of Awards consistent with applicable
laws and the express authorization of the Committee.

 

2.             OPTIONS.

 

                2.1           Grants.

 

                One or more Options may be granted under this Article to any
Eligible Person. Each Option granted shall be designated in the applicable Award
Agreement, by the Committee as either an Incentive Stock Option, subject to
Section 2.3, or a Nonqualified Stock Option.

 

                2.2           Option Price.

 

                (a)           Pricing Limits.  The purchase price per share of
the Common Stock covered by each Option shall be determined by the Committee at
the time of the Award, provided that such price shall be no less than 100% (110%
in the case of an Incentive Stock Option granted to a Participant described in
Section 2.4) of the Fair Market Value of the Common Stock on the date of grant
and in all cases shall not be less than the par value thereof, payable in any
form of lawful consideration specified by the Committee.

 

4

--------------------------------------------------------------------------------


 

                (b)           Payment Provisions.  The purchase price of any
shares purchased on exercise of an Option granted under this Article shall be
paid in full at the time of each purchase in one or a combination of the
following methods: (i) in cash or by electronic funds transfer; (ii) by check
payable to the order of the Corporation; or (iii) by the delivery of shares of
Common Stock of the Corporation already owned by the Participant, provided,
however, that the Committee may in its absolute discretion limit the
Participant’s ability to exercise an Award by delivering such shares, and
provided further that any shares delivered which were initially acquired upon
exercise of a stock option must have been owned by the Participant at least six
months as of the date of delivery. Shares of Common Stock used to satisfy the
exercise price of an Option shall be valued at their Fair Market Value on the
date of exercise. In addition to the payment methods described above and to the
extent permitted by applicable law, the Committee may provide that the Option
can be exercised and payment made by delivering a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Corporation the amount of sale proceeds necessary to pay the exercise price
and, unless otherwise allowed by the Committee, any applicable tax withholding
under Section 6.5. The Corporation shall not be obligated to deliver the shares
unless and until it receives full payment of the exercise price therefor and any
related withholding obligations have been satisfied.

 

                2.3           Limitations on Grant and Terms of Incentive Stock
Options.

 

                (a)           $100,000 Limit.  To the extent that the aggregate
“Fair Market Value” of stock with respect to which incentive stock options first
become exercisable by a Participant in any calendar year exceeds $100,000,
taking into account both Common Stock subject to Incentive Stock Options under
this Plan and stock subject to incentive stock options under all other plans of
the Company, such options shall be treated as Nonqualified Stock Options. For
this purpose, the “Fair Market Value” of the stock subject to options shall be
determined as of the date the options were awarded. In reducing the number of
options treated as incentive stock options to meet the $100,000 limit, the most
recently granted options shall be reduced first. To the extent a reduction of
simultaneously granted options is necessary to meet the $100,000 limit, the
Committee may, in the manner and to the extent permitted by law, designate which
shares of Common Stock are to be treated as shares acquired pursuant to the
exercise of an Incentive Stock Option.

 

                (b)           Option Period.  Each Option and all rights
thereunder shall expire no later than 10 years after the Award Date.

 

                (c)           Other Code Limits.  Incentive Stock Options may
only be granted to Eligible Employees of the Corporation or a Subsidiary that
qualifies as a “subsidiary corporation” pursuant to Section 424(f) of the Code.
For this purpose, a “subsidiary corporation” means any Subsidiary that is a
corporation in an unbroken chain of corporations beginning with the Corporation
if, at the time of the granting of the option, each of the corporations other
than the last corporation in the unbroken chain of corporations owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. There shall be imposed in
any Award Agreement relating to Incentive Stock Options such other terms and
conditions as from time to time are required in order that the Option be an
“incentive stock option” as that term is defined in Section 422 of the Code.

 

                2.4           Limits on 10% Holders.

 

                No Incentive Stock Option may be granted to any person who, at
the time the Option is granted, owns (or is deemed to own under Section 424(d)
of the Code) shares of outstanding Common Stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation, unless
the exercise price of such Option is at least 110% of the Fair Market Value of
the stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.

 

                2.5           Option Repricing/Cancellation and Regrant.

 

                Except as provided in or pursuant to Section 6.2, the Committee
may not authorize, generally or in specific cases only, for the benefit of any
Eligible Person any adjustment in the exercise or purchase price or the number
of shares subject to an Award granted under Article 2 or 8 by

 

 

5

--------------------------------------------------------------------------------


 

cancellation of an outstanding Award and a subsequent regranting of an Award, by
amendment or by substitution of an outstanding Award without prior approval of
the Corporation’s stockholders.

 

                2.6           Effects of Termination of Employment or Service.

 

                (a)           Options.  Unless otherwise provided in, or by
authorized amendment to, the Award Agreement or provided in another applicable
agreement with the Participant:

 

                (i)            Options—Resignation or Dismissal.  If the
Participant’s employment by (or other service specified in the Award Agreement
to) the Company terminates for any reason (the date of such termination being
referred to as the “Severance Date”) (other than Total Disability or death,
Retirement, or for Cause (as determined in the discretion of the Committee)),
the Participant shall have three months after the Severance Date to exercise any
Option to the extent it shall have become exercisable on the Severance Date. In
the case of a termination for Cause, the Option shall terminate on the Severance
Date. In other cases, the Option, to the extent not exercisable on the Severance
Date, shall terminate.

 

                (ii)           Options—Death or Disability.  If the
Participant’s employment by (or specified service to) the Company terminates as
a result of Total Disability or death, the Participant, Participant’s Personal
Representative or his or her Beneficiary, as the case may be, shall have until
12 months after the Severance Date to exercise any Option to the extent it shall
have become exercisable by the Severance Date. Any Option to the extent not
exercisable on the Severance Date shall terminate.

 

                (iii)          Options—Retirement.  If the Participant’s
employment by (or specified service to) the Company terminates as a result of
Retirement, the Participant, Participant’s Personal Representative or his or her
Beneficiary, as the case may be, shall have until 12 months after the Severance
Date to exercise any Nonqualified Stock Option (three months after the Severance
Date in the case of an Incentive Stock Option) to the extent it shall have
become exercisable by the Severance Date. The Option, to the extent not
exercisable on the Severance Date, shall terminate.

 

                (b)           Certain SARs.  Any SAR granted concurrently or in
tandem with an Option shall have the same post-termination provisions and
exercisability periods as the Option to which it relates, unless the Committee
otherwise provides.

 

                (c)           Committee Discretion.  Notwithstanding and without
limiting the foregoing provisions of this Section 2.6, in the event of, or in
anticipation of, a termination of employment or service with the Company for any
reason the Committee may, in its discretion, increase the portion of the
Participant’s Award available to the Participant, or Participant’s Beneficiary
or Personal Representative, as the case may be, or, subject to the provisions of
Section 1.6, extend the exercisability period, upon such terms as the Committee
shall determine and expressly set forth in or by amendment to the Award
Agreement.

 

                (e)           Limitations on Incentive Stock Options. 
Notwithstanding the foregoing, to the extent that the post-termination exercise
period of an Incentive Stock Option exceeds the limitations under Section 422
the Code, such Option will cease to be treated as Incentive Sock Option and
shall be treated as a Nonqualified Stock Option at such time that the applicable
time limit is exceeded.

 

                2.7           Limitation on Exercise of Option Award.  No
Participant may receive Common Stock upon exercise of an Option to the extent
that it will cause such person to Beneficially or Constructively Own Equity
Shares in excess of the Ownership Limit. If a Participant exercises any portion
of an Option (by tendering the exercise price to the Corporation) which upon
delivery of the Common Stock would cause the holder of the Option to
Beneficially or Constructively Own Equity Shares in excess of the Ownership
Limit, the Corporation shall have the right to deliver to the Participant, in
lieu of Common Stock, a check or cash in the amount equal to the Fair Market
Value of the Common Stock otherwise deliverable on the date of exercise (minus
any amounts withheld pursuant to Section 6.5).

 

6

--------------------------------------------------------------------------------


 

3.             STOCK APPRECIATION RIGHTS (INCLUDING LIMITED STOCK APPRECIATION
RIGHTS).

 

                3.1           Grants.

 

                In its discretion, the Committee may grant to any Eligible
Person Stock Appreciation Rights either concurrently with the grant of another
Award or in respect of an outstanding Award, in whole or in part, or
independently of any other Award. Any Stock Appreciation Right granted in
connection with an Incentive Stock Option shall contain such terms as may be
required to comply with the provisions of Section 422 of the Code and the
regulations promulgated thereunder, unless the holder otherwise agrees.

 

                3.2           Exercise of Stock Appreciation Rights.

 

                (a)           Exercisability.  Unless the Award Agreement or the
Committee otherwise provides, a Stock Appreciation Right related to another
Award shall be exercisable at such time or times, and to the extent, that the
related Award shall be exercisable. The base price of any SAR related to an
Option may be less than the Fair Market Value of the Common Stock on the grant
date, provided that such price shall be no less than the exercise price of the
related Option.

 

                (b)           Effect on Available Shares.  To the extent that a
Stock Appreciation Right is exercised, only the actual number of delivered
shares shall be charged against the maximum number of shares of Common Stock
that may be delivered pursuant to Awards under this Plan. The number of shares
subject to the Stock Appreciation Right and the related Option of the
Participant shall, however, be reduced by the referenced number of underlying
shares as to which the exercise related, unless the Award Agreement otherwise
provides.

 

                (c)           Stand-Alone SARs.  Subject to Sections 1.6 and
1.7, a Stock Appreciation Right granted independently of any other Award shall
be exercisable pursuant to the terms of the Award Agreement. The base price of
each stand-alone SAR shall be determined by the Committee at the time of the
Award, provided that such price shall be no less than 100% of the Fair Market
Value of the Common Stock on the date of grant.

 

                3.3           Payment.

 

                (a)           Amount.  Unless the Committee otherwise provides,
upon exercise of a Stock Appreciation Right and the attendant surrender of an
exercisable portion of any related Award, the Participant shall be entitled to
receive payment of an amount determined by multiplying:

 

                (i)            the difference obtained by subtracting the
exercise price per share of Common Stock under the related Award (if applicable)
or the initial share value specified in the Award from the Fair Market Value of
a share of Common Stock on the date of exercise of the Stock Appreciation Right,
by

 

                (ii)           the number of shares with respect to which the
Stock Appreciation Right shall have been exercised.

 

                (b)           Form of Payment.  The Committee, in its sole
discretion, shall determine the form in which payment shall be made of the
amount determined under paragraph (a) above, either solely in cash, solely in
shares of Common Stock (valued at Fair Market Value on the date of exercise of
the Stock Appreciation Right), or partly in such shares and partly in cash,
provided that the Committee shall have determined that such exercise and payment
are consistent with applicable law. If the Committee permits the Participant to
elect to receive cash or shares (or a combination thereof) on such exercise, any
such election shall be subject to such conditions as the Committee may impose.
Notwithstanding anything contained herein to the contrary, no Participant may
receive Common Stock upon the exercise of a Stock Appreciation Right to the
extent it will cause such person to Beneficially or Constructively Own Equity
Shares in excess of the Ownership Limit. In

 

7

--------------------------------------------------------------------------------


 

the event that a Participant exercises any portion of a Stock Appreciation Right
which upon delivery of Common Stock would cause such Participant to Beneficially
or Constructively Own Equity Shares in excess of the Ownership Limit, the
Corporation shall have the right, notwithstanding any election granted to the
Participant by the Committee, to deliver a check or cash to the Participant.

 

                3.4           Limited Stock Appreciation Rights.

 

                The Committee may grant to any Eligible Person Stock
Appreciation Rights exercisable only upon or in respect of a change in control
or any other specified event (“Limited SARs”) and such Limited SARs may relate
to or operate in tandem or combination with or substitution for Options, other
SARs or other Awards (or any combination thereof), and may be payable in cash or
shares based on the spread between the base price of the SAR and a price based
upon the Fair Market Value of the Shares during a specified period or at a
specified time within a specified period before, after or including the date of
such event.

 

4.             RESTRICTED STOCK AND STOCK UNIT AWARDS.

 

Subject to any applicable limitations under applicable law, resolutions of the
Board, other generally applicable terms and conditions of this Plan, and such
rules and procedures as the Committee may establish from time to time:

 

                4.1           Grants.

 

                (a)           Restricted Stock.  The Committee may, in its
discretion, grant one or more Restricted Stock Awards to any Eligible Person.
Each Restricted Stock Award Agreement shall specify the number of shares of
Common Stock to be issued to the Participant, the date of such issuance, the
consideration for such shares (but not less than the minimum lawful
consideration under applicable law) by the Participant, the extent (if any) to
which and the time (if ever) at which the Participant shall be entitled to
dividends, voting and other rights in respect of the shares prior to vesting,
and the restrictions (which may be based on performance criteria, passage of
time or other factors or any combination thereof) imposed on such shares and the
conditions of release or lapse of such restrictions. Such restrictions shall not
lapse earlier than six months after the Award Date, except to the extent the
Committee may otherwise provide, such as in the case of Awards principally for
services already rendered, or to the extent provided in an applicable agreement
with the Participant. Stock certificates or book entries evidencing shares of
Restricted Stock pending the lapse of the restrictions (“Restricted Shares”)
shall bear a legend or notation making appropriate reference to the restrictions
imposed hereunder and (if in certificate form) shall be held by the Corporation
or by a third party designated by the Committee until the restrictions on such
shares shall have lapsed and the shares shall have vested in accordance with the
provisions of the Award and Section 1.7. Upon issuance of the Restricted Stock
Award, the Participant may be required to provide such further assurance and
documents as the Committee may require to enforce the restrictions.

 

                (b)           Stock Units.  The Committee may, in its
discretion, authorize and grant to any Eligible Person a Stock Unit Award or the
crediting of Stock Units for services rendered or to be rendered or in lieu of
other compensation, consistent with other applicable terms of this Plan, may
permit an Eligible Person to irrevocably elect to defer by means of Stock Units
or receive in Stock Units all or a portion of any Award hereunder, or may grant
Stock Units in lieu of, in exchange for, in respect of, or in addition to any
other compensation or Award under this Plan. The specific terms, conditions, and
provisions relating to each Stock Unit grant or election, including the
applicable vesting and payout provisions of the Stock Units and the form of
payment to be made at or following the vesting thereof, shall be set forth in or
pursuant to the applicable agreement or Award and any relevant Company bonus,
performance or other service or deferred compensation plan, in form
substantially as approved by the Committee.

 

8

--------------------------------------------------------------------------------


 

                (c)           Payouts.  The Committee in the applicable Award
Agreement or the relevant Company deferred compensation plan may permit the
Participant to elect the form and time of payout of vested Stock Units on such
conditions or subject to such procedures as the Committee may impose, and may
permit Restricted Stock or Stock Unit offsets or other provision for payment of
any applicable taxes that may be due on the crediting, vesting or payment in
respect of the Stock Units.

 

                4.2           Restrictions.

 

                (a)           Pre-Vesting Restraints.  Except as provided in
Section 4.1 and 1.8, Restricted Shares comprising any Restricted Stock Award and
rights in respect of Stock Unit Awards may not be sold, assigned, transferred,
pledged or otherwise disposed of or encumbered, either voluntarily or
involuntarily, until the restrictions on Restricted Shares have lapsed and the
shares issuable pursuant to the Stock Unit Award have been issued.

 

                (b)           Dividend and Voting Rights.  Unless otherwise
provided in the applicable Award Agreement, a Participant receiving a Restricted
Stock Award shall be entitled to cash dividend and voting rights for all shares
issued even though they are not vested, provided that such rights shall
terminate immediately as to any Restricted Shares that cease to be eligible for
vesting. Restricted Stock Awards (to the extent not also entitled to receive
cash dividends) and Stock Unit Awards may include Dividend Equivalent Rights to
the extent authorized by the Committee, as provided in Section 5.6.

 

                (c)           Cash Payments.  If the Participant shall have paid
or received cash (including any payments in respect of dividends) in connection
with the Restricted Stock Award or Stock Unit Award, the Award Agreement shall
specify the extent (if any) to which such amounts shall be returned (with or
without an earnings factor) as to any Restricted Shares or Stock Unit Awards
which cease to be eligible for vesting.

 

                4.3           Return to the Corporation.

 

                Unless the Committee otherwise expressly provides, Restricted
Shares or Stock Units that remain subject to conditions to vesting upon
restrictions at the time of termination of employment or service or are subject
to other conditions to vesting that have not been satisfied by the time
specified in the applicable Award Agreement shall not vest and shall be returned
to the Corporation or cancelled, as the case may be, unless the Committee
otherwise provides in or by amendment to the applicable terms of the Award.

 

5.             PERFORMANCE SHARE AWARDS, OTHER STOCK AWARDS AND DIVIDEND
EQUIVALENT RIGHTS.

 

                5.1           Grants of Performance Share Awards.

 

                Subject to Section 6.4, the Committee may, in its discretion,
grant Performance Share Awards to Eligible Persons based upon such factors as
the Committee shall deem relevant in light of the specific type and terms of the
award. An Award Agreement shall specify the maximum number of shares of Common
Stock (if any) subject to the Performance Share Award, the consideration (but
not less than the minimum lawful consideration and subject to any limitations
under applicable law, resolutions of the Board, other generally applicable terms
and conditions of this Plan) to be paid for any such shares as may be issuable
to the Participant, the duration of the Award and the conditions upon which
delivery of any shares, cash or other property to the Participant shall be
based. The amount of cash or shares or other property that may be deliverable
pursuant to such Award shall be based upon the degree of attainment over a
specified period of not more than 10 years (a “performance cycle”) as may be
established by the Committee of such measure(s) of the performance of the
Company (or any part thereof) or the Participant as may be established by the
Committee. The Committee may provide for full or partial credit, prior to
completion of such

 

9

--------------------------------------------------------------------------------


 

performance cycle or the attainment of the performance achievement specified in
the Award, in the event of the Participant’s death, Retirement, or Total
Disability, a Change in Control Event or in such other circumstances as the
Committee may determine.

 

                5.2           Special Performance-Based Share Awards.

 

                (a)           General Provisions.  Without limiting the
generality of the foregoing, and in addition to qualifying awards granted under
other provisions of this Plan (i.e. Options or SARs granted with an exercise
price not less than Fair Market Value at the applicable date of grant for
Section 162(m) purposes to Eligible Employees (“Presumptively Qualifying
Awards”)), the Committee may authorize and grant to any Eligible Employee, other
cash or stock-related performance-based awards, including “performance- based”
awards within the meaning of Section 162(m) of the Code (“Performance-Based
Awards”), whether in the form of restricted stock, stock appreciation rights,
performance stock, phantom stock, stock units, Dividend Equivalent Rights
(“DERs”), or other rights, whether or not related to stock values or
appreciation, and whether payable in cash, Common Stock or a combination
thereof. If the Award (other than a Presumptively Qualifying Award) is intended
as performance-based compensation under Section 162(m) of the Code, the vesting
or payment thereof will depend on the performance of the Company on a
consolidated, Subsidiary, segment, division, region or property basis with
reference to performance goals relative to one or more of the following business
criteria (the “criterion”): funds from operations, EBITDA, stock appreciation,
total stockholder return, total revenue growth, net income, occupancy gains,
square footage growth, and sales per square foot growth, each as defined in
Exhibit B. These terms otherwise are used as applied under generally accepted
accounting principles or in the Company’s financial reporting. To qualify Awards
as performance-based under Section 162(m), the applicable business criteria and
specific performance goal or goals (“targets”) must be established and approved
by the Committee during the first 90 days of the year (or before one-quarter of
the performance measurement period has elapsed, if such period exceeds one year)
and while the performance relating to such targets remains substantially
uncertain within the meaning thereof. Performance targets shall be adjusted to
mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting changes or other extraordinary events not foreseen at the
time the targets were set unless the Committee provides otherwise at the time of
establishing the targets. The applicable performance measurement period may be
not less than one nor (except as provided in Section 1.6) more than 10 years.

 

                (b)           Maximum Award.  Grants or awards under this
Section 5.2 may be paid in cash or stock or any combination thereof. In no event
shall grants of stock-related Awards made in any calendar year to any Eligible
Employee under this Plan relate to more than 750,000 shares, subject to
adjustment pursuant to Section 6.2. In no event shall grants made to any
Eligible Employee under this Plan of Awards payable only in cash and not related
to stock provide for payment of more than (x) the lesser of 200% of base salary
as of the beginning of the applicable performance period or $800,000, times
(y) the applicable number of years (not more than 10) to which the Awards relate
in the performance periods. If an Award pursuant to this Section 5.2 is payable
in cash or restricted shares, the lesser of the share limit or the dollar limit
of this Section 5.2(b) shall apply and, for purposes of such limits, the
restricted shares shall be deemed to have a value not less than two-thirds of
the Fair Market Value of the Common Stock on the applicable measurement date.

 

                (c)           Committee Certification.  Except as otherwise
permitted to qualify as performance-based compensation under Section 162(m),
before any Performance-Based Award under this Section 5.2 is paid, the Committee
must certify that the performance standard, target(s), and the other material
terms of the Performance-Based Award were in fact satisfied.

 

                (d)           Terms and Conditions of Awards.  The Committee
will have discretion to determine the restrictions or other limitations of the
individual Awards under this Section 5.2, including the

 

10

--------------------------------------------------------------------------------


 

authority to reduce Awards, to determine payout schedules and the extent of
vesting or to pay no Awards, in its sole discretion, if the Committee preserves
such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise. The Committee may provide that in the
event a Participant terminates employment or service for any one or more reason
during a Plan Year, the Participant shall forfeit all rights to any Award for
the Plan Year.

 

                (e)           Stock Payout Features.  In lieu of cash payment of
an Award, the Committee may require or allow a portion of the Award to be paid
in the form of stock, Restricted Shares or an Option.

 

                5.3           Grants of Stock Bonuses and Other Awards.

 

                Subject to Section 6.4, the Committee may grant a Stock Bonus to
any Eligible Person to reward services, contributions or achievements, or in
connection with the deferral of compensation, the value of which shall be
determined by the Committee, in the manner and on such terms and conditions
(including restrictions on such shares, if any) as determined from time to time
by the Committee. The number of shares so awarded shall be determined by the
Committee. The Award may be granted independently or in lieu of a cash bonus.

 

                5.4           Deferred Payments.

 

                The Committee may authorize for the benefit of any Eligible
Person the deferral of any payment of cash or shares or other property that may
become due or of cash otherwise payable under this Plan, and provide for
accretions to benefits thereon based upon such deferment (including, but not
limited to a greater nominal value in shares than in cash or an allowance for
interest, dividend equivalents or appreciation rights) at the election or at the
request of such Participant or as a mandatory basis as a condition of the Award,
subject to the other terms of this Plan. Such deferral shall be subject to such
further conditions, restrictions or requirements as the Committee may impose,
subject to any then vested rights of Participants.

 

                5.5           Limitations on Awards.

 

                Notwithstanding the provisions of this Article 5, in no case may
any Award of shares be granted to the extent that it will cause an Eligible
Person to Beneficially or Constructively Own Equity Shares in excess of the
Ownership Limit.

 

                5.6           Dividend Equivalent Rights.

 

                In its discretion, the Committee may grant to any Eligible
Person DERs concurrently with the grant of any Option, Restricted Stock, Stock
Unit or other stock-based Award, on such terms as set forth by the Committee in
the Award Agreement. DERs shall be based on all or part of the amount of
dividends declared on shares of Common Stock and shall be credited as of
dividend payment dates, during the period between the date of grant (or such
later date as the Committee may set) and the date the stock-based Award is
exercised or expires (or such earlier date as the Committee may set), as
determined by the Committee. DERs shall be payable in cash or shares, or (to the
extent permitted by law) may be subject to such conditions, not inconsistent
with Section 162(m) (in the case of Options or SARs, or other Awards intended to
satisfy its conditions with respect to deductibility), as may be determined by
the Committee.

 

                5.7           Operating Partnership Units or other Convertible
Units.  The Committee may authorize for the benefit of any Eligible Person the
issuance of Common Stock or the payment of cash in connection with, or upon
exercise, conversion or exchange of, phantom units or other interests in
Subsidiaries that are issued by the Subsidiary with the Committee’s approval and
any required Board approval and that are convertible or exchangeable into Common
Stock, units or cash.

 

11

--------------------------------------------------------------------------------


 

                5.8           Alternative Payments

 

                The Committee may require or allow all or a portion of an Award
under this Article 5 to be paid or credited in the form of shares of Common
Stock, Restricted Shares, Stock Units, an Option or other Award.

 

6.             OTHER PROVISIONS

 

                6.1           Rights of Eligible Persons, Participants and
Beneficiaries.

 

                (a)           Employment Status.  Status as an Eligible Person
shall not be construed as a commitment that any Award will be made under this
Plan to an Eligible Person or to Eligible Persons generally.

 

                (b)           No Employment/Service Agreement.  Nothing
contained in this Plan (or in any other documents under this Plan or in any
Award) shall confer upon any Eligible Employee or other Participant any right to
continue in the employ or other service of the Company, constitute any contract
or agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the Company
to change a person’s compensation or other benefits, or to terminate his or her
employment or other service, with or without cause. Nothing in this Section,
however, is intended to adversely affect any express independent right of such
person under a separate employment or other agreement other than an Award
Agreement.

 

                (c)           Plan Not Funded.  Awards payable under this Plan
shall be payable in shares or from the general assets of the Company, and
(except as provided in Section 1.4(c)) no special or separate reserve, fund or
deposit shall be made to assure payment of such Awards. No Participant,
Beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Company by reason of any Award hereunder. Neither the
provisions of this Plan (or of any related documents), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company and any Participant, Beneficiary or other
person. To the extent that a Participant, Beneficiary or other person acquires a
right to receive payment pursuant to any Award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

                6.2           Adjustments; Acceleration.

 

                (a)           Adjustments.  Upon or in contemplation of: any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend) or reverse stock split (“stock split”); any merger,
combination, consolidation, or other reorganization; any spin-off, split-up, or
similar extraordinary dividend distribution in respect of the Common Stock
(whether in the form of securities or property); any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of all or
substantially all the assets of the Corporation as an entirety; then the
Committee shall, in such manner, to such extent (if any) and at such time as it
deems appropriate and equitable in the circumstances:

 

                (1)           proportionately adjust any or all of (a) the
number and type of shares of Common Stock (or other securities) that thereafter
may be made the subject of Awards (including the specific share limits, maximums
and numbers of shares set forth elsewhere in this Plan), (b) the number, amount
and type of shares of Common Stock (or other securities or property) subject to
any or all outstanding Awards, (c) the grant, purchase, or exercise price (which
term includes the base price in the case of SARs or similar rights) of any or
all outstanding Awards, (d) the securities, cash or other property deliverable
upon exercise of any or all

 

12

--------------------------------------------------------------------------------


 

outstanding Awards, or (e) (subject to limitations under Section 6.10(c)) the
performance standards appropriate to any or all outstanding Awards, or

 

                (2)           make provision for a cash payment or for the
assumption, substitution or exchange of any or all outstanding share-based
Awards or the cash, securities or property deliverable to the holder of any or
all outstanding share-based Awards, based upon the distribution or consideration
payable to holders of the outstanding Common Stock upon or in respect of such
event.

 

The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise price of
the Award, unless otherwise provided in, or by authorized amendment to, the
Award Agreement or provided in another applicable agreement with the
Participant.

 

With respect to any Award of an Incentive Stock Option, in the discretion of the
Committee, the adjustment may be made in a manner that would cause the Option to
cease to qualify as an Incentive Stock Option.

 

In any of such events, the Committee may take such action prior to such event to
the extent that the Committee deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to stockholders
generally. In the case of any stock split, if no action is taken by the
Committee, the proportionate adjustments contemplated by clause (a)(1) above
shall nevertheless be made.

 

                (b)           Automatic Termination upon Settlement.  Without
limiting the authority of the Company under Section 6.2(a) or (c), if provision
has been made by the Committee for the assumption, substitution, exchange or
other settlement (each of the foregoing, a “settlement”) or continuation of at
least the vested portion of an outstanding Award pursuant to Section 6.2(a) upon
or in anticipation of either (i) a Change in Control Event approved by the
Board, or (ii) a reorganization event which the Company does not survive (or
does not survive as a public company in respect of its outstanding common stock)
then (subject, however, to the terms of such settlement or continuation and any
specific terms of the Award or another applicable written agreement to the
contrary) the prior outstanding Award shall terminate upon consummation of the
event to the extent so provided.

 

                (c)           Acceleration of Awards Upon Change in Control. 
Subject to Sections 8.6, and unless otherwise expressly provided in the Award or
another applicable written agreement with the Participant: unless prior to a
Change in Control Event the Committee determines that, upon its occurrence, the
benefits under any or all Awards shall not be subject to acceleration as
provided below or determines that only certain or limited benefits under any or
all Awards shall be so accelerated and the extent to which they shall be
accelerated, and/or establishes a different time or circumstance in respect of
such Event for such acceleration, by the Award Agreement or otherwise, then as
to the Awards (or replacement awards) held by any Participant immediately prior
to the occurrence of a Qualified Termination upon or not later than 12 months
following a Change in Control Event:

 

                (i)            each Option and Stock Appreciation Right shall
become immediately exercisable,

 

                (ii)           Restricted Stock shall immediately vest free of
restrictions, and

 

                (iii)          each Performance Share Award shall become payable
to the Participant.

 

A “Qualified Termination” for these purposes (i) includes any termination of
employment by the Company (other than for Cause or because of the Participant’s
death or Total Disability), subject to the

 

13

--------------------------------------------------------------------------------


 

actual occurrence of the Change in Control Event, (ii) may include a
constructive termination by the Company (such as a termination by the
Participant for specified reasons), and (iii) may be deemed (subject to actual
occurrence of the Change in Control Event before expiration or other termination
of the Award) to include any such termination by the Company in express
contemplation of a publicly announced Change in Control Event.

 

                The Committee may override the provisions regarding acceleration
in this Section 6.2(c) by express provision in the Award Agreement or otherwise
and may accord any Eligible Person a right to refuse any acceleration, whether
pursuant to the Award Agreement or otherwise, in such circumstances as the
Committee may approve. Any acceleration of Awards shall comply with applicable
legal requirements and, if necessary to accomplish the purposes of the
acceleration or if the circumstances require, may be deemed by the Committee to
occur (subject to Section 6.2(d)), immediately prior to the event.

 

                (d)           Limitation on Award Adjustments.  To the extent
limited by Section 162(m) in the case of an Award intended as a
performance-based award for purposes of Section 162(m) and necessary to assure
deductibility of the compensation payable under the Award, the Committee shall
have no discretion under this Plan (i) to increase the amount of compensation or
the number of shares that would otherwise be due upon the attainment of the
applicable performance goal or the exercise of the option or SAR or (ii) to
waive the achievement of any applicable performance goal as a condition to
receiving a benefit or right under an Award.

 

                (e)           No Extension Beyond Expiration.  Notwithstanding
the foregoing, in no event shall an Award be reinstated or extended beyond its
final expiration date.

 

                (f)            Possible Rescission of Acceleration.  If the
vesting of an Award has been accelerated expressly in anticipation of an event
or upon stockholder approval of an event and the Committee or the Board later
determines that the event will not occur, the Committee may rescind the effect
of the acceleration as to any then outstanding and unexercised or otherwise
unvested Awards.

 

                (g)           Terminology.  As used in this Section 6.2 and
without limiting the authority of the Board in other contexts, the term
“Committee” includes alternatively, the Board.

 

                6.3           Effect of Termination of Service on Awards.

 

                (a)           General.  Subject to Section 2.6, the Committee
shall establish the effect of a termination of employment or service on the
rights and benefits under each Award under this Plan and in so doing may make
distinctions based upon, inter alia, the cause of termination and type of Award.
Unless otherwise provided in the Award or other provision of this Plan or
another written agreement with the Participant, the Severance Date shall be the
later of (1) the date of termination (for any reason whatsoever) of the
Participant’s employment by the Company, in the case of an Award granted to an
employee; (2) the date of termination of directorship in the case of an Award
granted to or held by a director (or former employee continuing in service as a
director); or (3) the date of termination of services to the Company, as
determined by the Committee, in the case of an Other Eligible Person.
Notwithstanding the foregoing, the Committee may authorize by express provision
in or amendment to an Award an extension of the date of termination of the Award
if a person’s status after grant changes from one eligible category to another,
or in other circumstances that the Committee deems appropriate.

 

                (b)           Termination of Consulting or Affiliate Services. 
If the Participant is not an Eligible Employee or Non-Employee Director and
provides services as an Other Eligible Person, the Committee shall be the sole
judge of whether the Participant continues to render services to the Company,
unless a written agreement with the Participant or the Award otherwise provides.
If in these circumstances the Company notifies the Participant in writing that a
termination of services of the Participant for purposes of this Plan has
occurred, then (unless the written agreement or Award otherwise expressly
provides), the Participant’s termination of services for purposes of

 

14

--------------------------------------------------------------------------------


 

Section 2.6, 3, 4.3 or 5 shall be the date which is 10 days after the Company’s
mailing of the notice or, in the case of a termination for Cause, the date of
the mailing of the notice.

 

                (c)           Effect on Unvested Awards.  Unless otherwise
provided in the applicable Award Agreement and subject to the other provisions
of this Plan, a Restricted Stock Award, Stock Appreciation Right, Performance
Share Award, or Stock Unit Award, to the extent such Award has not become
exercisable, or vested, as the case may be, as of the applicable Severance Date,
shall terminate on the Severance Date without further payment or benefit of any
kind; and any Option theretofore outstanding and not exercisable shall
terminate. Vested Options and any related SARs are further subject to the
provisions of Section 2.6.

 

                (d)           Events Not Deemed Terminations of Service.  Unless
Company policy or the Committee otherwise provides, the employment relationship
shall not be considered terminated in the case of (i) sick leave, (ii) military
leave, or (iii) any other leave of absence authorized by the Company or the
Committee; provided that unless reemployment upon the expiration of such leave
is guaranteed by contract or law, such leave is for a period of not more than
90 days. In the case of any Eligible Employee on an approved leave of absence,
continued vesting of the Award while on leave from the employ of the Company may
be suspended until the employee returns to service, unless the Committee
otherwise provides or applicable law otherwise requires. In no event shall an
Award be exercised after the expiration of the term set forth in the Award
Agreement.

 

                (e)           Effect of Change of Subsidiary Status.  For
purposes of this Plan and any Award, if an entity ceases to be a Subsidiary an
involuntary termination of employment or service shall be deemed to have
occurred with respect to each Eligible Person in respect of the Subsidiary who
does not continue as an Eligible Person in respect of another entity within the
Company after giving effect to the Subsidiary’s change of status.

 

                6.4           Compliance with Laws.

 

                This Plan, the granting and vesting of Awards under this Plan,
the offer, issuance and delivery of shares of Common Stock, and/or the payment
of money under this Plan or under Awards are subject to compliance with all
applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law), and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. The person
acquiring any securities under this Plan will, if requested by the Company,
provide such assurances and representations to the Company as the Committee may
deem necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

 

                6.5           Tax Matters.

 

                Upon any exercise, vesting, or payment of any Award or upon the
disposition of shares of Common Stock acquired pursuant to the exercise of an
Incentive Stock Option prior to satisfaction of the holding period requirements
of Section 422 of the Code, the Company shall have the right at its option to
(i) require the Participant (or Personal Representative or Beneficiary, as the
case may be) to pay or provide for payment of at least the minimum amount of any
taxes which the Company may be required to withhold with respect to such Award
event or payment or (ii) deduct from any amount payable in cash the minimum
amount of any taxes which the Company may be required to withhold with respect
to such cash payment. In any case where a tax is required to be withheld in
connection with the delivery of shares of Common Stock under this Plan, the
Committee may in its sole discretion (subject to Section 6.4) grant (either at
the time of the Award or thereafter) to the Participant the right to elect,
pursuant to such rules and subject to such conditions as the Committee may
establish, to have the Corporation reduce the number of shares to be delivered
by (or otherwise reacquire) the appropriate number of shares, valued in a
consistent manner at their Fair Market Value or at the sales price in accordance
with authorized procedures for cashless exercises, necessary to satisfy the
minimum applicable withholding obligation on exercise, vesting or payment.
Shares in no event shall be withheld in excess of the minimum number required
for tax withholding under applicable law.

 

15

--------------------------------------------------------------------------------


 

                6.6           Plan and Award Amendments, Termination and
Suspension.

 

                (a)           Board Authorization.  The Board may, at any time,
terminate or, from time to time, amend, modify or suspend this Plan, in whole or
in part. No Awards may be granted during any suspension of this Plan or after
termination of this Plan, but the Committee shall retain jurisdiction as to
Awards then outstanding in accordance with the terms of this Plan.

 

                (b)           Stockholder Approval.  To the extent then required
under Section 2.5 of the Plan, Sections 162, 422 or 424 of the Code or any other
applicable law or listing agency, or deemed necessary or advisable by the Board,
any amendment to this Plan shall be subject to stockholder approval.

 

                (c)           Amendments to Awards.  Without limiting any other
express authority of the Committee under (but subject to) the express limits of
this Plan, the Committee by agreement or resolution may waive conditions of or
limitations on Awards to Participants that the Committee in the prior exercise
of its discretion has imposed, without the consent of a Participant, and
(subject to the requirements of Sections 1.2(b), 1.6, 2.5 and 6.6(d) and subject
to the resolutions of the Board approving the Plan) may make other changes to
the terms and conditions of Awards, including without limitation, providing for
shorter vesting periods or longer exercise periods for Awards.

 

                (d)           Limitations on Amendments to Plan and Awards.  No
amendment, suspension or termination of this Plan or change of or affecting any
outstanding Award shall, without written consent of the Participant, affect in
any manner materially adverse to the Participant any rights or benefits of the
Participant or obligations of the Company under any Award granted under this
Plan prior to the effective date of such change. Changes contemplated by
Section 6.2 shall not be deemed to constitute changes or amendments for purposes
of this Section 6.6.

 

                (e)           ISO Acceleration.  The portion of any Incentive
Stock Option accelerated in connection with a Change in Control Event or any
other action permitted hereunder shall remain exercisable as an Incentive Stock
Option only to the extent the applicable $100,000 limitation is not exceeded. To
the extent exceeded, the accelerated portion of the Option shall be exercisable
as a Nonqualified Stock Option under the Code.

 

                6.7           Privileges of Stock Ownership.

 

                Except as otherwise expressly authorized by the Committee or
this Plan, a Participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the Participant. No adjustment will be made for dividends or other
rights as a stockholder for which a record date is prior to such date of
delivery.

 

                6.8           Effective Date of the Plan.

 

                This Plan is effective as of April 1, 2003 the date of approval
by the Board. The Plan shall be submitted for and subject to stockholder
approval.

 

                6.9           Term of the Plan.

 

                No Award will be granted under this Plan after March 31, 2013
(the “termination date”). Unless otherwise expressly provided in this Plan or in
an applicable Award Agreement, any Award granted prior to the termination date
may extend beyond such date, and all authority of the Committee with respect to
Awards hereunder, including the authority to amend an Award, shall continue
during any suspension of this Plan and in respect of Awards outstanding on the
termination date.

 

16

--------------------------------------------------------------------------------


 

                6.10         Governing Law/Construction/Severability.

 

                (a)           Choice of Law.  This Plan, the Awards, all
documents evidencing Awards and all other related documents shall be governed
by, and construed in accordance with the laws of the State of Maryland.

 

                (b)           Severability.  If a court of competent
jurisdiction holds any provision invalid and unenforceable, the remaining
provisions of this Plan shall continue in effect.

 

                (c)           Plan Construction.

 

                (1)           Rule 16b-3.  It is the intent of the Corporation
that the Awards and transactions permitted by Awards be interpreted in a manner
that, in the case of Participants who are or may be subject to Section 16 of the
Exchange Act, qualify, to the maximum extent compatible with the express terms
of the Award, for exemption from matching liability under Rule 16b-3.
Notwithstanding the foregoing, the Corporation shall have no liability to any
Participant for Section 16 consequences of Awards or events under Awards or if a
particular Award or event does not so qualify.

 

                (2)           Section 162(m).  It is the further intent of the
Company that (to the extent the Company or Awards under this Plan may be or
become subject to limitations on deductibility under Section 162(m) of the
Code), Options or SARs granted with an exercise or base price not less than Fair
Market Value on the date of grant and performance-based awards under Section 5.2
of this Plan that are granted to or held by a person subject to Section 162(m)
of the Code will qualify as performance-based compensation or otherwise be
exempt from deductibility limitations under Section 162(m) of the Code, to the
extent that the authorization of the Award (or the payment thereof, as the case
may be) satisfies any applicable administrative requirements thereof.

 

                6.11         Captions.

 

                Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

                6.12         Stock-Based Awards in Substitution for Stock
Options or Awards Granted by Other Corporation.

 

                Awards may be granted under this Plan in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Company, in connection with a
distribution, merger or other reorganization by or with the granting entity or
an affiliated entity, or the acquisition by the Company, directly or indirectly,
of all or a substantial part of the stock or assets of the employing entity. The
Awards so granted need not comply with other specific terms of this Plan,
provided the Awards reflect only adjustments giving effect to the assumption or
substitution consistent with the conversion applicable to the Common Stock in
the transaction and any change in the issuer of the security.

 

                Any such shares that are issued and any awards that are granted
by, or become obligations of, the Company, as a result of the assumption by the
Company or an affiliate of, or in substitution for, outstanding awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Company (or a subsidiary or affiliate) in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the maximum number of shares and awards available for
issuance under the Plan.

 

17

--------------------------------------------------------------------------------


 

 

                6.13         Non-Exclusivity of Plan.

 

                Nothing in this Plan shall limit or be deemed to limit the
authority of the Board or the Committee to grant awards or authorize any other
compensation, with or without reference to the Common Stock, under any other
plan or authority.

 

                6.14         No Corporate Action Restriction.

 

                The existence of the Plan, the Award Agreements and the Awards
granted hereunder shall not limit, affect or restrict in any way the right or
power of the Board or the stockholders of the Corporation to make or authorize:
(a) any adjustment, recapitalization, reorganization or other change in the
Corporation’s or any Subsidiary’s capital structure or its business, (b) any
merger, amalgamation, consolidation or change in the ownership of the
Corporation or any subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the Corporation’s or
any Subsidiary’s capital stock or the rights thereof, (d) any dissolution or
liquidation of the Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the Corporation or any Subsidiary’s assets or business, or
(f) any other corporate act or proceeding by the Corporation or any Subsidiary.
No participant, beneficiary or any other person shall have any claim under any
Award or Award Agreement against any member of the Board or the Committee, or
the Corporation or any employees, officers or agents of the Corporation or any
Subsidiary, as a result of any such action.

 

                6.15         Other Company Benefit and Compensation Program.

 

                Payments and other benefits received by a Participant under an
Award made pursuant to this Plan shall not be deemed a part of a Participant’s
compensation for purposes of the determination of benefits under any other
employee welfare or benefit plans or arrangements, if any, provided by the
Corporation or any Subsidiary, except where the Committee or the Board expressly
otherwise provides or authorizes in writing. Awards under this Plan may be made
in addition to, in combination with, as alternatives to or in payment of grants,
awards or commitments under any other plans or arrangements of the Company or
the Subsidiaries.

 

7.             DEFINITIONS.

 

                7.1           Definitions.

 

                (a)           “Award” means an award of any Option, Stock
Appreciation Right, Restricted Stock, Stock Bonus, Stock Unit, Performance Share
Award, Dividend Equivalent Right or deferred payment right, convertible security
pursuant to Section 5.7, or other right or security that would constitute a
“derivative security” under Rule 16a-1(c) of the Exchange Act, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

 

                (b)           “Award Agreement” means any writing setting forth
the terms of an Award that has been authorized by the Committee.

 

                (c)           “Award Date” means the date upon which the
Committee took the action granting an Award or such later date as the Committee
designates as the Award Date at the time of the Award or, in the case of Awards
under Article 8, the applicable dates set forth therein.

 

                (d)           “Award Period” means the period beginning on an
Award Date and ending on the expiration date of such Award.

 

                (e)           “Beneficial Ownership” shall mean ownership of
Equity Shares by a person who would be treated as an owner of such shares either
directly or indirectly through the application of Section 544 of the Code, as
modified by Section 856(h)(1)(B) of the Code. The terms “Beneficial Owner,”
“Beneficially Owns” and “Beneficially Owned” shall have correlative meanings.

 

18

--------------------------------------------------------------------------------


 

                (f)            “Beneficiary” means the person, persons, trust or
trusts designated by a Participant or, in the absence of a designation, entitled
by will or the laws of descent and distribution, to receive the benefits
specified in the Award Agreement and under this Plan in the event of a
Participant’s death, and shall mean the Participant’s executor or administrator
if no other Beneficiary is designated and able to act under the circumstances.

 

                (g)           “Board” means the Board of Directors of the
Corporation.

 

                (h)           “Cause” with respect to a Participant means
(unless otherwise expressly provided in the applicable Award Agreement or
another applicable agreement with the Participant) a termination of service
based upon a finding by the Company, acting in good faith based on its
reasonable belief at the time, that the Participant:

 

                (1)           has failed to perform job duties in a material
respect without proper cause; or

 

                (2)           has materially breached a fiduciary duty, or
willfully and materially violated any other duty, law, rule, regulation or
policy of the Company in a manner injurious to the Company; or has been
convicted of a felony; or

 

                (3)           has materially breached any of the provisions of
any agreement with the Company.

 

A termination for Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Committee) on the date on which the
Company first delivers written notice to the Participant of a finding of
termination for Cause.

 

                (i)            “Change in Control Event” means any of the
following:

 

                (1)           The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (A) the then-outstanding shares
of common stock of the Corporation (the “Outstanding Company Common Stock”) or
(B) the combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition), the following acquisitions shall not constitute a Change of
Control; (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any affiliate of
the Corporation or successor or (iv) any acquisition by any entity pursuant to a
transaction that complies with Sections (3)(A), (3)(B) and (3)(C) below;

 

                (2)           Individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

                (3)           Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Corporation or any of its subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Corporation, or the
acquisition of assets or stock of another entity by the Corporation or any of
its subsidiaries (each, a

 

19

--------------------------------------------------------------------------------


 

“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets directly or through one or more subsidiaries (“Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Corporation or such entity resulting from
such Business Combination or Parent) beneficially owns, directly or indirectly,
20% or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, except to the extent that
the ownership in excess of 20% existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors or trustees of
the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

                (4)           Approval by the stockholders of the Corporation of
a complete liquidation or dissolution of the Corporation.

 

                (j)            “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

 

                (k)           “Commission” means the Securities and Exchange
Commission.

 

                (l)            “Committee” means the Board or one or more
committees appointed by the Board to administer all or certain aspects of this
Plan, each committee to be comprised solely of one or more directors or such
number as may be required under applicable law or the Corporation’s Articles of
Amendment and Restatement or By-Laws. Each member of a Committee in respect of
his or her participation in any decision with respect to an Award intended to
satisfy the requirements of Section 162(m) of the Code must satisfy the
requirements of “outside director” status within the meaning of Section 162(m)
of the Code; provided, however, that the failure to satisfy such requirement
shall not affect the validity of the action of any committee otherwise duly
authorized and acting in the matter.

 

                (l)            “Common Stock” means the Common Stock of the
Corporation and such other securities or property as may become the subject of
Awards, or become subject to Awards, pursuant to an adjustment made under
Section 6.2 of this Plan.

 

                (m)          “Company” means, collectively, the Corporation and
its Subsidiaries.

 

                (n)           “Constructive Ownership” shall mean ownership of
Equity Shares by a person who would be treated as an owner of such shares either
directly or indirectly through the application of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code. The terms “Constructive Owner,”
“Constructive Owns” and “Constructively Owned” shall have correlative meanings.

 

                (o)           “Corporation” means The Macerich Company, a
Maryland corporation, and its successors.

 

                (p)           “Dividend Equivalent Right” means a right
authorized under Section 5.6 of this Plan.

 

20

--------------------------------------------------------------------------------


 

                (q)           “Eligible Employee” means an officer (whether or
not a director) or key employee of the Company.

 

                (r)            “Eligible Person” means an Eligible Employee, a
Non-Employee Director or any Other Eligible Person, as designated by the
Committee in its discretion.

 

                (s)           “Equity Shares” means shares that are either
Common Stock or Preferred Stock.

 

                (t)            “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time.

 

                (u)           “Fair Market Value” on any date means (1) if the
stock is listed or admitted to trade on a national securities exchange, the
closing price of the stock on the Composite Tape, as published in the Western
Edition of The Wall Street Journal, of the principal national securities
exchange on which the stock is so listed or admitted to trade, on such date, or,
if there is no trading of the stock on such date (or if the market has not
closed at the applicable time), then the closing price of the stock as quoted on
such Composite Tape on the next preceding date on which there was trading in
such shares; (2) if the stock is not listed or admitted to trade on a national
securities exchange, the last price for the stock on such date, as furnished by
the National Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ
National Market Reporting System or a similar organization if the NASD is no
longer reporting such information; (3) if the stock is not listed or admitted to
trade on a national securities exchange and is not reported on the National
Market Reporting System, the mean between the bid and asked price for the stock
on such date, as furnished by the NASD or a similar organization; or (4) if the
stock is not listed or admitted to trade on a national securities exchange, is
not reported on the National Market Reporting System and if bid and asked prices
for the stock are not furnished by the NASD or a similar organization, the value
as established by the Committee at such time for purposes of this Plan.

 

                (v)           “Incentive Stock Option” means an Option which is
intended, as evidenced by its designation, as an incentive stock option within
the meaning of Section 422 of the Code, the award of which contains such
provisions (including but not limited to the receipt of stockholder approval of
this Plan, if the Award is made prior to such approval) and is made under such
circumstances and to such persons as may be necessary to comply with that
section.

 

                (w)          “Nonqualified Stock Option” means an Option that is
designated as a Nonqualified Stock Option and shall include any Option intended
as an Incentive Stock Option that fails to meet the applicable legal
requirements thereof. Any Option granted hereunder that is not designated as an
incentive stock option shall be deemed to be designated a nonqualified stock
option under this Plan and not an incentive stock option under the Code.

 

                (x)            “Non-Employee Director” means a member of the
Board of Directors of the Corporation who is not an officer or employee of the
Company.

 

                (y)           “Option” means an option to purchase Common Stock
granted under this Plan. The Committee shall designate any Option granted to an
Eligible Person as a Nonqualified Stock Option or an Incentive Stock Option.

 

                (z)            “Other Eligible Person” means any individual
consultant or advisor who renders or has rendered bona fide services (other than
services in connection with the offering or sale of securities of the Company in
a capital raising transaction or as a market maker or promoter of the Company’s
securities) to the Company, and who is selected to participate in this Plan by
the Committee. An advisor or consultant may be selected as an Other Eligible
Person only if such person’s participation in this Plan would not adversely
affect (1) the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended, the offering of shares issuable

 

21

--------------------------------------------------------------------------------


 

under this Plan by the Company or (2) the Corporation’s or any Subsidiary’s
compliance with any other laws applicable to transactions or determinations
under this Plan.

 

                (aa)“Ownership Limit” means 9.8% of the lesser of the number or
value of the outstanding Equity Shares of the Corporation, except as otherwise
permitted under the charter of the Corporation.

 

                (bb)“Participant” means an Eligible Person who has been granted
an Award under this Plan.

 

                (cc)“Performance Share Award” means an Award of a right to
receive shares of Common Stock under Section 5.1, or to receive shares of Common
Stock or other compensation (including cash) under Section 5.2, the issuance or
payment of which is contingent upon, among other conditions, the attainment of
performance objectives specified by the Committee.

 

                (dd)“Personal Representative” means the person or persons who,
upon the disability or incompetence of a Participant, shall have acquired on
behalf of the Participant, by legal proceeding or otherwise, the power to
exercise the rights or receive benefits under this Plan and who shall have
become the legal representative of the Participant.

 

                (ee)“Plan” means this 2003 Equity Incentive Plan, as it may be
amended from time to time.

 

                (ff)“Preferred Stock” means the Preferred Stock of the
Corporation.

 

                (gg)“Qualified Termination” is defined in Section 6.2(c).

 

                (hh)“Restricted Shares” or “Restricted Stock” means shares of
Common Stock awarded to a Participant under this Plan, subject to payment of
such consideration, if any, and such conditions on vesting (which may include,
among others, the passage of time, specified performance objectives or other
factors) and such transfer and other restrictions as are established in or
pursuant to this Plan and the related Award Agreement, for so long as such
shares remain unvested under the terms of the applicable Award Agreement.

 

                (ii)“Retirement” means retirement with the consent of the
Company, from active service as an employee or officer of the Company or, in the
case of a Non-Employee Director, a retirement or resignation as a director, in
each case only on or after attaining age 55 with 10 or more years of service or
after attaining age 65.

 

                (jj)“Rule 16b-3” means Rule 16b-3 as promulgated by the
Commission pursuant to the Exchange Act, as amended from time to time.

 

                (kk)“Section 16 Person” means a person subject to Section 16(a)
of the Exchange Act.

 

                (ll)“Securities Act” means the Securities Act of 1933, as
amended from time to time.

 

                (mm)“Severance Date” means the date of termination of employment
or service as further defined in Section 6.3.

 

                (nn)“Stock Appreciation Right” means a right authorized under
this Plan to receive a number of shares of Common Stock or an amount of cash, or
a combination of shares and cash, the aggregate amount or value of which is
determined by reference to a change in the Fair Market Value of the Common
Stock.

 

                (oo)“Stock Bonus” means an Award of shares of Common Stock
granted under this Plan for no consideration other than past services and
without restriction other than such transfer or other restrictions as the
Committee may deem advisable to assure compliance with law.

 

                (pp)“Stock Unit” means a bookkeeping entry which serves as a
unit of measurement relative to a share of Common Stock for purposes of
determining the payment, in Common Stock or cash, of an Award, including a
deferred benefit or right under this Plan. Stock Units are not outstanding

 

22

--------------------------------------------------------------------------------


 

shares and do not entitle a Participant to any dividend, voting or other rights
in respect of any Common Stock represented thereby or acquirable thereunder.
Stock Units, may, however, by express provision in the applicable Award
Agreement, entitle a Participant to dividend equivalent rights, as defined by
the Committee.

 

                (qq)“Subsidiary” means The Macerich Partnership, L.P., Macerich
Management Company, Macerich Property Management Company, LLC, Westcor Partners,
LLC, Westcor Partners Properties, LLC, Macerich Westcor Management, LLC and
Westcor Partners of Colorado, LLC, Macerich Queens Limited Partnership, Macerich
Queens Expansion, LLC, or any corporation or other entity controlled (by stock
ownership or otherwise), directly or indirectly by, or under common control
with, the Corporation.

 

                (rr)“Total Disability” means a “permanent and total disability”
within the meaning of Section 22(e)(3) of the Code and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include.

 

8.             NON-EMPLOYEE DIRECTOR FORMULA OPTIONS

 

                8.1           Participation.

 

                Awards under this Article 8 shall be made only to Non-Employee
Directors and shall be evidenced by Award Agreements approved by the Board or
the Committee.

 

                8.2           Annual Option Grants.

 

                (a)           Time of Initial Award.  After approval of this
Plan by the stockholders of the Corporation, if any person who is not then an
officer or employee of the Company shall become a director of the Corporation,
there shall be granted automatically to such person (without any action by the
Board or Committee) a Nonqualified Stock Option (the Award Date of which shall
be the date such person takes office) to purchase 2,500 shares of Common Stock.

 

                (b)           Subsequent Annual Awards.  On December 31 in each
year during the term of the Plan commencing 2003, there shall be granted
automatically (without any action by the Committee or the Board) a Nonqualified
Stock Option (the Award Date of which shall be such date) to each Non-Employee
Director then continuing in office to purchase 5,000 shares of Common Stock.

 

                (c)           Maximum Number of Shares.  Annual grants that
would otherwise exceed the maximum number of shares under Section 1.4(a) shall
be prorated within such limitation. A Non-Employee Director shall not receive
more than one Nonqualified Stock Option under this Section 8.2 in any calendar
year.

 

                8.3           Option Price.

 

                The purchase price per share of the Common Stock covered by each
Option granted pursuant to Section 8.2 hereof shall be 100 percent of the Fair
Market Value of the Common Stock on the Award Date. The exercise price of any
Option granted under this Article shall be paid in full at the time of each
purchase in cash or by check or in shares of Common Stock valued at their Fair
Market Value on the date of exercise of the Option, or partly in such shares and
partly in cash, provided that any such shares used in payment shall have been
owned by the Participant at least six months prior to the date of exercise. In
addition to the payment methods described above and to the extent permitted by
applicable law, the Option may be exercised and payment made by delivering a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Corporation the amount of sale proceeds
necessary to pay the exercise price. The Corporation shall not be obligated to
deliver the shares unless and until it receives full payment of the exercise
price therefor.

 

23

--------------------------------------------------------------------------------


 

                8.4           Option Period and Exercisability.

 

                Each Option granted under this Article 8 and all rights or
obligations thereunder shall expire ten years after the Award Date and shall be
subject to earlier termination as provided below. Each Option granted under
Section 8.2 shall become exercisable upon the date which is six months after the
Award Date.

 

                8.5           Termination of Directorship.

 

                (a)           If a Non-Employee Director’s services as a member
of the Board of Directors terminate due to death or Total Disability, any Option
granted pursuant to this Article 8 held by such Participant shall immediately
become and shall remain exercisable for one year after the date of such
termination and no longer, or until the expiration of the stated term of such
Option, whichever first occurs.

 

                (b)           If a Non-Employee Director’s services as a member
of the Board of Directors terminate for any reason other than due to death,
Total Disability or for cause, then any Option granted pursuant to this
Article 8 which is not then exercisable shall terminate and any Option which is
then exercisable shall remain exercisable for one year after the date of such
termination and no longer, or until the expiration of the stated term of such
Option, whichever first occurs.

 

                (c)           If a Non-Employee Director’s services as a member
of the Board of Directors terminate for cause (as determined under applicable
law), the Option shall terminate on the date of such termination.

 

                8.6           Adjustments; Acceleration.

 

                Options granted under this Article 8 shall be subject to
adjustment as provided in Section 6.2, but only to the extent that such
adjustment is generally consistent with adjustments to Options held by persons
other than executive officers or directors of the Corporation. Upon the
occurrence of a Change in Control Event, each Option granted under Section 8.2
hereof shall become immediately exercisable in full. To the extent that any
Option granted under this Article 8 is not exercised prior to (a) a dissolution
of the Corporation or (b) a merger or other corporate event that the Corporation
does not survive, and no provision is (or consistent with the provisions of
Section 6.2 can be) made for the assumption, conversion, substitution or
exchange of the Option, the Option shall terminate upon the occurrence of such
event.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE-BASED BUSINESS CRITERIA

 

                Funds From Operations means Funds from Operations, as defined by
The National Association of Real Estate Investment Trusts at the time of the
grant of an Award, for the applicable period, as reflected in the Corporation’s
periodic financial reports for the period, on an aggregate, diluted and/or per
share basis.

 

                Stock Appreciation means an increase in the price or value of
the Common Stock of the Corporation after the date of grant of an Award and
during the applicable period.

 

                Total Stockholder Return means the aggregate Common Stock price
appreciation and dividends paid (assuming full reinvestment of dividends) during
the applicable period.

 

                Occupancy Gains means increases in the occupancy level (leased
and occupied areas) of malls and freestanding store area (excluding Anchors)
(owned at both the beginning and end of the applicable period) during the
period, measured as a percentage of the gross leasable/occupiable area of such
properties, as reported to the Committee for inclusion in the Corporation’s
reports to the SEC for the applicable period.

 

                EBITDA means earnings before interest, taxes, depreciation and
amortization for the applicable period, as reflected in the Corporation’s
financial reports for the applicable period.

 

                Total Revenue Growth means the increase in total revenues after
the date of grant of an Award and during the applicable period, as reflected in
the Corporation’s financial reports for the applicable period.

 

                Net Income means net income as reflected in the Corporation’s
financial reports for the applicable period, on an aggregate, diluted and/or per
share basis.

 

                Square Footage Growth means the increase, between the beginning
and end of the applicable period, in the square feet of gross leasable mall and
free standing stores area (excluding Anchors), as reported to the Committee for
inclusion in the Corporation’s reports to the SEC for the applicable period.

 

                Sales Per Square Foot Growth means the increase in the average
sales per square foot of leased space by retailers leasing mall and freestanding
stores with 10,000 square feet or less (excluding theaters) that occupied their
space during the entire year or other applicable period over the average sales
per square foot of leased space by such retailers that occupied their space for
the entire preceding year or other preceding applicable period, as reported to
the Committee for inclusion in the Corporation’s reports to the SEC for the
applicable periods.

 

                Except as otherwise expressly provided, all financial terms are
used as defined under Generally Accepted Accounting Principles (GAAP) and all
determinations shall be made in accordance with GAAP, as applied by the
Corporation in the preparation of its periodic reports to stockholders.

 

 

--------------------------------------------------------------------------------